Citation Nr: 0913706	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  00-14 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a left ear 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder, including as a result of a cold injury.

4.  Entitlement to an increased initial rating for a left 
knee anterior cruciate ligament reconstruction and meniscus 
repair, with scar, currently evaluated as 10 percent 
disabling.

5.  Entitlement to nonservice-connected disability pension.

(The issues of entitlement to the basic rate of education 
benefits as if the Veteran was not incarcerated and whether 
there was clear and unmistakable error in a December 16, 
2005, Board decision are addressed in separate decisions.)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to September 
1996.  A period of service from September 30, 1996, to 
February 17, 1998, may not be considered for VA compensation 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and October 2000 
decisions by the Department of Veterans Affairs (VA) Denver, 
Colorado, Regional Office (RO).  The October 1999 decision, 
in pertinent part, denied service connection for a lumbar 
spine disorder, a left ear disorder, and a bilateral foot 
disorder and granted service connection for a left knee 
disorder and assigned an initial disability rating of 
10 percent.  The October 2000 decision, in pertinent part, 
denied entitlement to a nonservice-connected disability 
pension.

In September 2003, the Board remanded the claims for 
additional development and adjudicative action, which 
involved providing the Veteran with VA examinations in 
connection with all the issues on appeal.  In a December 2005 
decision, the Board denied the five issues listed on the 
title page.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2007, the Court determined that VA failed in its 
duty to assist under 38 U.S.C. § 5103A(d)(1) and had not 
complied with the September 2003 remand.  It vacated the 
Board's decision and remanded it for VA to comply with the 
September 2003 remand.  The case has been returned to the 
Board for further appellate review. 

The Board notes that in correspondence dated in September 
2005 the Veteran revoked the authority of his appointed 
representative.  He indicated he would be unrepresented in 
his appeal.  In correspondence dated in February 2009 the 
Veteran, in essence, requested that his spouse be granted 
limited power of attorney to request documents on his behalf.  
VA claims information, however, is deemed to be confidential 
and privileged and may not be disclosed as requested.  See 
38 C.F.R. § 1.500 (2008).  As the Veteran did not express a 
specific desire to have his spouse represent him in this 
appeal, the Board finds he remains unrepresented.

The Board also notes that in correspondence dated in February 
2009 the Veteran raised additional issues for consideration 
and that in correspondence dated in March 2009 he reported a 
change of mailing address.  Theses matters are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated above, the Court found that VA had not complied 
with the September 2003 Board remand in providing the Veteran 
with examinations in accordance with the instructions in the 
remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  It was noted that the two examiners who had provided 
the physical and psychiatric examinations had not reviewed 
the Veteran's claims files as requested.  Therefore, the 
Board must remand the claims for compliance with the 
September 2003 remand.  

The Board notes, however, that a June 2005 supplemental 
statement of the case noted the Veteran was incarcerated and 
could not be released to a VA medical facility for the 
requested examinations.  A February 2004 VA report of contact 
noted that prison officials had reported applicable state law 
would not allow the Veteran to attend a VA examination.  The 
Court has held that in the case of an incarcerated veteran VA 
is required to "tailor ... assistance to the peculiar 
circumstances of confinement."  Wood v.. Derwinski, 1 Vet. 
App. 190, 193 (1991); see Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) ("[W]here the Secretary has determined that the 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the ''caution' 
of Wood, supra, a remand is required to provide the Secretary 
with another opportunity to fulfill his statutory duty to 
assist this appellant in developing the facts of his 
claim.").

In order to comply with the duty to assist the Veteran and 
with the orders of the Court, the Board finds that additional 
action should be taken to tailor assistance to the 
circumstances of his confinement as necessary to obtain the 
medical evidence required in this case.  All efforts to 
provide assistance should be documented for the record.  It 
is significant to note, however, that substantial compliance 
with the specific requests for VA examinations may be 
accomplished if the Veteran is unable to report in person and 
VA examiners are able to provide the necessary medical 
opinions based upon a review of the evidence of record and 
consultation with a prison medical officer.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Records show the 
Veteran was provided VCAA notice by correspondence dated in 
April 2001.

Subsequently, however, the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  The Court also found 
that for an increased-compensation claim the VCAA requires VA 
to notify the claimant that to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  As the Veteran has 
not been provided such notice, additional development as to 
these matters is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
VCAA notice in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
This includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on his 
employment and daily life, (3) that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis 
for an earlier effective date.  The 
Veteran should be notified that the 
provisions of the VCAA apply to all 
elements of a claim.

2.  If possible, the RO/AMC should make 
arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded a general medical examination 
to determine if he has disabilities of 
a permanent nature which would preclude 
him from following a substantial 
gainful occupation.  The claims folder 
must be available to the examiner for 
review.  The examiner should be 
requested to:

a.  Comment on the presence or absence 
of any disabilities of the cervical and 
lumbar spines, left shoulder, left 
hand, right knee, ankles, feet, ribs, 
left ear, left toe, hearing loss, or 
any other disability identified by the 
Veteran at the time of examination.

b.  Determine if the Veteran's left 
knee disability is manifested by any 
instability or subluxation and, if so, 
to what degree (slight, moderate 
severe), and whether there is frequent 
locking with effusions into the joint. 
Provide complete range of motion 
studies of the left knee.  The examiner 
should comment on whether there is any 
additional limitation of motion or 
other functional limitation of the knee 
due to pain, weakness, excess 
fatigability, incoordination, and, to 
the extent possible, flare-ups of pain.   
X-ray examination and any other 
indicated studies or tests should be 
conducted.

c.  If the present examination reveals 
low back, left ear, or foot 
disabilities, the examiner should 
address whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) these disorders 
were incurred in or aggravated by 
active service.  It should be noted 
that injuries or disease incurred in or 
aggravated during the period of service 
from September 30, 1996, to February 
17, 1998, may not be considered for VA 
compensation benefits purposes.

d.  Comment as to whether it is at 
least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran's overall disabilities 
without regard to etiology would 
permanently render it impossible for 
him to follow a substantially gainful 
occupation.

3.  Make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
evaluation to determine the nature and 
severity of any present psychiatric 
disorders.  The claims folder must be 
available to the examiner for review.  
The examiner should be requested to 
provided an opinion as to whether or 
not any psychiatric disability or 
disabilities, including in conjunction 
with any physical disabilities, are of 
such severity as to preclude 
substantial gainful occupation, even 
after treatment and rehabilitation.

4.  After the development requested 
above has been completed to the extent 
possible, the RO/AMC should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

